Citation Nr: 1752705	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-39 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, to include whether a separate rating is warranted for neurological impairment of the left lower extremity.

2.  Entitlement to compensation under 38 U.S.C. § 1151 (2012) for additional disability incurred as a result of VA medical and surgical treatment for a right thigh hematoma and subsequent right flank abscess at the Iowa City VA Medical Center (VAMC) from 2006 to 2008.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1989 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, July 2010, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board previously remanded the claims on appeal in February 2016.

During the pendency of the appeal, the Veteran filed an application for a TDIU which was denied in an April 2017 rating decision.  Although the Veteran has not filed a Notice of Disagreement with that decision, the Board has jurisdiction over the claim pursuant to Zake v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1054 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

§ 1151 Claim

The Veteran contends that he incurred additional disability-to include a disfiguring scar with numbness, back pain and weakness, and a recurring right-sided hernia-as a result of VA medical and surgical treatment he received at the Iowa City VA Medical Center from 2006 to 2008 for a chronically infected right flank wound and abscess.

In February 2016, the Board directed the AOJ to perform a VA examination and provide an opinion specifically addressing the following contentions: (1) that as a result of a September 2006 surgical procedure, foreign bodies were left inside the Veteran's abdomen; (2) that VA was negligent in determining the correct diagnosis of right flank abscess in 2006; and (3) that when his first Hemovac drain was removed by a VA orthopedic surgeon after a December 2006 surgical procedure (presumably during a follow-up appointment), the drain ripped the surgical mesh and clips from his 1991 right inguinal herniorrhaphy into the area of the abscess and caused the subsequent infections.

In a June 2017 examination report, a VA physician opined that the treatment the Veteran received from 2006 to 2008 at the Iowa City VA Medical Center complied with the applicable standard of care.  As such, the physician concluded that the Veteran's right flank scar (the only residual disability identified) less likely than not resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar on the part of the VA.  However, the physician did not meaningfully discuss the contentions identified by the Board in its February 2016 remand.  Consequently, a remand is needed for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for Lumbar Spine Disability

The Veteran contends that he is entitled to an increased rating for his service-connected degenerative disc disease of the lumbar spine.  On review, the board finds that a remand is warranted, as the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Pursuant to the Board's February 2016 remand directives, the Veteran was provided VA examinations in connection with his lumbar spine disability in February 2016 and February 2017.  The United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the VA examination reports of record include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

Additionally, in Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  Here, the VA examination reports of record reflect a positive indication of flare-ups.  However, no estimate was provided regarding the specific loss of range of motion during such episodes.  In light of Correia and Sharp, a new examination is necessary.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  Consequently, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from May 2017 to the present.

2.  Forward the claims file to the appropriate specialist for a medical opinion regarding the Veteran's claim for compensation under 38 U.S.C. § 1151.  After reviewing the entire claims file (including the history detailed above and in the Board's February 2016 remand), the examiner should opine as to whether the proximate cause of any additional disability incurred as a result of VA treatment and surgeries from 2006 to 2008 for a chronically infected right flank wound and abscess was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; OR (2) an event not reasonably foreseeable.

The examiner should specifically address the following contentions:

(a) 	That as a result of a September 2006 surgical procedure, foreign bodies were left inside the Veteran's abdomen; 

(b) 	That VA was negligent in determining the correct diagnosis of right flank abscess in 2006; and 

(c) 	That when the Veteran's first Hemovac drain was removed by a VA orthopedic surgeon after a December 2006 surgical procedure (presumably during a December 2006 follow-up appointment), the drain ripped the surgical mesh and clips from his 1991 right inguinal herniorrhaphy into the area of the abscess and caused the subsequent infections

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected degenerative disc disease of the lumbar spine.  The examiner should review the entire claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

